I come here from 
Jerusalem to speak on behalf of my people, the people 
of Israel. I have come to speak about the dangers we 
face and about the opportunities we seek. I have come 
to expose the brazen lies spoken from this very rostrum 
about my country and the brave soldiers who defend it.

The people of Israel pray for peace, but our hopes 
for peace, and those of the world, are in danger, because 
everywhere we look militant Islam is on the march. It 
is not militants; it is not Islam; it is militant Islam, and 
typically, its first victims are other Muslims. But it 
spares no one. Christians, Jews, Yazidis, Kurds — no 
creed, no faith, no ethnic group is beyond its sights, 
and it is rapidly spreading in every part of the world. 
We know the famous American saying “All politics is 
local”. For the militant Islamists, all politics is global, 
because their ultimate goal is to dominate the world.

Now that threat might seem exaggerated to some, 
since it starts out small, like a cancer that attacks a 
particular part of the body. But left unchecked, the 
cancer grows, metastasizing over wider and wider 
areas. To protect the peace and security of the world, 
we must remove that cancer before it is too late. Last 
week, many of the countries represented here rightly 
applauded President Obama for leading the effort 
to confront the Islamic State in Iraq and the Sham 
(ISIS); and yet weeks before, some of those same 
countries — the same countries that now support 
confronting ISIS — opposed Israel for confronting 
Hamas. Evidently, they do not understand that ISIS and 
Hamas are branches of the same poisonous tree.

ISIS and Hamas share a fanatical creed that they 
both seek to impose well beyond the territory under their 


control. Let us listen to what ISIS’s self-declared Caliph, 
Abu Bakr Al-Baghdadi, said two months ago. He said 
that the day would soon come when the Muslim would 
walk everywhere as a master, and that Muslims would 
cause the world to hear and understand the meaning of 
terrorism, and destroy the idol of democracy. Now let 
us listen to Khaled Mashal, the leader of Hamas. He 
proclaims a similar vision of the future. “We say this to 
the West”, he says. “By Allah it will be defeated, and 
tomorrow our nation will sit on the throne of the world”.

As its Charter makes clear, Hamas’s immediate 
goal is to destroy Israel; but it has a broader objective. 
It also wants a caliphate. Hamas shares the global 
ambitions of its fellow militant Islamists, and that is 
why its supporters cheered wildly in the streets of Gaza 
when thousands of Americans were murdered on 9/11. 
That is why its leaders condemned the United States 
for killing Osama Bin Laden, whom they praised as a 
holy warrior. When it comes to their ultimate goals, 
therefore, Hamas is ISIS and ISIS is Hamas.

And what they share in common, all militant 
Islamists share in common — Boko Haram in Nigeria, 
Al-Shabaab in Somalia, Hizbullah in Lebanon, Al-Nusra 
in Syria, the Al-Mahdi Army in Iraq and the Al-Qaida 
branches in Yemen, Libya, the Philippines, India and 
elsewhere. Some are radical Sunnis, some are radical 
Shiites. Some want to restore a pre-medieval caliphate 
from the seventh century. Others want to trigger the 
apocalyptic return of an imam from the ninth century.

They operate in different lands. They target 
different victims. They even kill each other in their 
battle for supremacy. But they all share a fanatic 
ideology. They all seek to create ever expanding 
enclaves of militant Islam, where there is no freedom 
and no tolerance, where women are treated as chattel, 
Christians are decimated and minorities are subjugated, 
and sometimes given the stark choice: convert or die. 
For them, anyone can be consider an infidel, including 
fellow Muslims.

Militant Islam’s ambition to dominate the world 
seems mad, but so too did the global ambitions of 
another fanatic ideology that swept into power eight 
decades ago. The Nazis believed in a master race. The 
militant Islamists believe in a master faith. They just 
disagree as to who among them will be the master of 
the master faith. That is what they truly disagree about. 
Therefore, the question before us is whether militant 
Islam will have the power to realize its unbridled 
ambitions.

There is one place where that could soon 
happen — the Islamic State of Iran. For 35 years, Iran 
has relentlessly pursued the global mission that was set 
forth by its founding ruler, Ayatollah Khomeini, with 
the following words:

“We will export our revolution to the entire world, 
until the cry ‘There is no God but Allah’ will echo 
throughout the world over”.
Ever since, the regime’s brutal enforcers, Iran’s 
Revolutionary Guards, have done exactly that. Let us 
listen to its current commander, General Mohammad 
Ali Jafari, who clearly stated that goal:
“Our Imam did not limit the Islamic Revolution to 
this country. Our duty is to prepare the way for an 
Islamic world Government.”
Iran’s president, Mr. Rouhani, stood here last 
week and shed crocodile tears over what he called the 
globalization of terrorism. Maybe he should spare us 
those phony tears and have a word instead with the 
commanders of Iran’s Revolutionary Guards. He could 
ask them to call off Iran’s global terror campaign, 
which has included attacks in two dozen countries 
on five continents since 2011 alone. To say that Iran 
does not practice terrorism is like saying Derek Jeter 
never played shortstop for the New York Yankees. The 
bemoaning by the Iranian President of the spread of 
terrorism has got to be one of history’s greatest displays 
of double talk.

Some argue that Iran’s global terror campaign — its 
subversion of countries throughout the Middle East 
and well beyond the Middle East — is the work of the 
extremists. They say that things are changing. They 
point to last year’s election in Iran. They claim that 
Iran’s smooth-talking President and Foreign Minister 
have changed not only the tone of Iran’s foreign policy 
but also its substance. They believe that Rouhani and 
Zarif generally want to reconcile with the West, that 
they have abandoned the global mission of the Islamic 
Revolution. Really?

Let us look at what Foreign Minister Zarif wrote in 
his book just a few years ago:

“We have a fundamental problem with the West, 
and especially with America. This is because we 
are heirs to a global mission which is tied to our 
raison d’être”. 
A global mission which is tied to our very 
reason for being? Then Zarif asks a question — an 
interesting question, in my view. He says, “How come 
Malaysia” — referring to an overwhelmingly Muslim 
country — “does not have similar problems?” Then he 
answers: “Because Malaysia is not trying to change the 
international order”. That is our moderate.
Let us not be fooled by Iran’s manipulative charm 
offensive. It is designed for one purpose and one purpose 
only — to have the sanctions lifted and the obstacles to 
Iran’s path to the bomb removed. The Islamic Republic 
is now trying to bamboozle its way to an agreement 
that will remove the sanctions it still faces and leave it 
with the capacity of thousands of centrifuges to enrich 
uranium. That would effectively cement Iran’s place as 
a threshold military nuclear Power. In the future, at the 
time of its choosing, Iran, the world’s most dangerous 
regime, in the world’s most dangerous region, would 
obtain the world’s most dangerous weapons. Allowing 
that to happen would pose the gravest threat to us all.

It is one thing to confront militant Islamists on 
pickup trucks armed with Kalashnikov rifles. It is 
another thing to confront militant Islamists armed with 
weapons of mass destruction. I remember that last year 
everyone here was rightly concerned about the chemical 
weapons in Syria, including the possibility that they 
would fall into the hands of terrorists. Well, that did 
not happen, and President Obama deserves great 
credit for leading the diplomatic effort to dismantle 
virtually all of Syria’s chemical weapons capability. 
We can only imagine how much more dangerous 
the Islamic State — ISIS — would be if it possessed 
chemical weapons. Now, let us imagine how much 
more dangerous the Islamic State of Iran would be if it 
possessed nuclear weapons.

Would you let ISIS enrich uranium? Would you let 
ISIS build a heavy-water reactor? Would you let ISIS 
develop intercontinental ballistic missiles? Of course 
you would not. Then you must not let the Islamic 
State of Iran do those things either, because if you do, 
here is what will happen. Once Iran produces atomic 
bombs, all the charm and all the smiles will suddenly 
disappear — they will just vanish. It is then that the 
ayatollahs will show their true face and unleash their 
aggressive fanaticism on the entire world.

There is only one responsible course of action to 
address this threat. Iran’s nuclear military capabilities 
must be fully dismantled. Make no mistake — ISIS 
must be defeated, but to defeat ISIS and leave Iran as 
a threshold nuclear Power is to win the battle and lose 
the war.

The fight against militant Islam is indivisible. When 
militant Islam succeeds anywhere, it is emboldened 
everywhere. When it suffers a blow in one place, it is set 
back in every place. That is why Israel’s fight against 
Hamas is not just our fight; it is everyone’s fight. Israel is 
fighting a fanaticism today that other countries may be 
forced to fight tomorrow. For 50 days this past summer, 
Hamas fired thousands of rockets at Israel, many of 
them supplied by Iran. I want members to think about 
what their countries would do if thousands of rockets 
were fired at their cities. Let them imagine millions 
of their citizens having seconds at most to scramble to 
bomb shelters, day after day. Members would not let 
terrorists fire rockets at their cities with impunity, nor 
would they let terrorists dig dozens of terror tunnels 
under their borders to infiltrate their towns in order to 
murder and kidnap their citizens. Israel justly defended 
itself against both rocket attacks and terror tunnels.

Yet Israel faced another challenge. We faced a 
propaganda war because, in an attempt to win the world’s 
sympathy, Hamas cynically used Palestinian civilians 
as human shields. It used schools — not just schools, 
United Nations schools — private homes, mosques 
and even hospitals to store and fire rockets at Israel. 
As Israel surgically struck at the rocket launchers and 
at the tunnels, Palestinian civilians were tragically but 
unintentionally killed. There are heartrending images 
that resulted, and these fuelled libellous charges that 
Israel was deliberately targeting civilians. We were not. 
We deeply regret every single civilian casualty.

And the truth is, Israel was doing everything to 
minimize Palestinian civilian casualties. Hamas was 
doing everything to maximize Israeli civilian casualties 
and Palestinian civilian casualties. Israel dropped 
flyers, made phone calls, sent text messages, broadcast 
warnings in Arabic on Palestinian television — all 
this to enable Palestinian civilians to evaluate targeted 
areas. No other country and no other army in history 
have gone to greater lengths to avoid casualties among 
the civilian population of their enemies.

Such concern for Palestinian life was all the more 
remarkable given that Israeli civilians were being 

bombarded by rockets, day after day, night after 
night. And as their families were being rocketed by 
Hamas, Israel’s citizen army, the brave soldiers of 
the Israel Defense Forces, our young boys and girls, 
upheld the highest moral values of any army in the 
world. Israel’s soldiers deserve not condemnation 
but admiration — admiration from decent people 
everywhere.

Here is what Hamas did. Hamas embedded 
its missile batteries in residential areas and told 
Palestinians to ignore Israel’s warnings to leave. 
And just in case people did not get the message, they 
executed Palestinian civilians in Gaza who dared to 
protest. And, no less reprehensible, Hamas deliberately 
placed its rockets where Palestinian children live and 
play.

Let me show the Assembly a photograph. It was 
taken by a France 24 crew during the recent conflict. 
It shows two Hamas rocket launchers, which were used 
to attack us. Three children can be seen playing next to 
them. Hamas deliberately put its rockets in hundreds 
of residential areas like this — hundreds of them. That 
is a war crime. I say to President Abbas, these are the 
crimes — the war crimes — committed by his Hamas 
partners in the national unity Government which he 
heads and for which he is responsible. These are the 
real war crimes he should have investigated or spoken 
out against from this rostrum last week.

As Israel’s children huddle in bomb shelters and 
Israel’s Iron Dome missile defence knocked Hamas 
rockets out of the sky, the profound moral difference 
between Israel and Hamas could not have been clearer. 
Israel was using its missiles to protect its children; 
Hamas was using its children to protect its missiles.

By investigating Israel rather than Hamas for war 
crimes, the United Nations Human Rights Council has 
betrayed its noble mission to protect the innocent. In 
fact, what it is doing is to turn the laws of war upside 
down. Israel, which took unprecedented steps to 
minimize civilian casualties, is condemned; Hamas, 
which both targeted and hid behind civilians — that is a 
double war crime — is given a pass. The Human Rights 
Council is thus sending a clear message to terrorists 
everywhere: “Use civilians as a human shield. Use 
them again and again and again.” And you know why? 
Because, sadly, it works. By granting international 
legitimacy to the use of human shields, the Human 
Rights Council has become a terrorist rights council, 
and it will have repercussions — it probably already 
has — in terms of the use of civilians as human shields. 
It is not just our interests and values that are under 
attack: it is the interests and values of all of us.

We live in a world steeped in tyranny and terror, 
where gays are hanged from cranes in Tehran, political 
prisoners are executed in Gaza, young girls are abducted 
en masse in Nigeria and hundreds of thousands are 
butchered in Syria, Libya and Iraq, yet nearly half of 
the Human Rights Council’s resolutions focusing on a 
single country have been directed against Israel — the 
one true democracy in the Middle East; Israel, where 
issues are openly debated in a boisterous Parliament, 
where human rights are protected by independent 
courts, and where women, gays and minorities live in a 
genuinely free society.

The biased treatment of Israel by the Human Rights 
Council — that is a misnomer, but I will use it just the 
same — is only one manifestation of the return of one 
of the world’s oldest prejudices. We hear mobs today in 
Europe calling for the gassing of Jews. We hear some 
national leaders compare Israel to the Nazis. This is 
not a function of Israel’s policies; it is a function of 
diseased minds, and that disease has a name. It is called 
anti-Semitism. It is now spreading in polite society 
where it masquerades as legitimate criticism of Israel. 
For centuries, the Jewish people have been demonized 
with blood libels and charges of deicide. Today, the 
Jewish State is demonized with the apartheid libel and 
charges of genocide.

In what moral universe does genocide include 
warning the enemy civilian population to get out 
of harm’s way or ensuring that they receive tons of 
humanitarian aid each day, even as thousands of rockets 
are being fired at us, or setting up a field hospital 
to aid their wounded? I suppose it is the same moral 
universe in which a man who wrote a dissertation of 
lies about the Holocaust and who insists on a Palestine 
free of Jews — Judenrein — can stand at this rostrum 
and shamelessly accuse Israel of genocide and ethnic 
cleansing. In the past, outrageous lies against the Jews 
were the precursors to the wholesale slaughter of our 
people. But no more; today, we the Jewish people have 
the power to defend ourselves. We will defend ourselves 
against our enemies on the battlefield and we will expose 
their lies against us in the court of public opinion. Israel 
will continue to stand proud and unbowed.

Despite the enormous challenges facing Israel, I 
believe we have a historic opportunity. After decades of 
seeing Israel as their enemy, leading States in the Arab 
world increasingly recognize that together we and they 
face many of the same dangers. Principally, that means 
a nuclear-armed Iran and militant Islamist movements 
gaining ground in the Sunni world. Our challenge is to 
transform those common interests in order to create a 
productive partnership that would build a more secure, 
peaceful and prosperous Middle East. Together we can 
strengthen regional security. We can advance projects 
in water, agriculture, transportation, health care, energy 
and so many other fields.

I believe that the partnership between us can also 
help facilitate peace between Israel and the Palestinians. 
Many have long assumed that an Israeli-Palestinian 
peace can help facilitate a broader rapprochement 
between Israel and the Arab world. But I believe that, 
these days, it may work the other way around, namely, 
that a broader rapprochement between Israel and the 
Arab world may help facilitate an Israeli-Palestinian 
peace. Therefore, to achieve that peace, we must look 
not only to Jerusalem and Ramallah but also to Cairo, 
Amman, Abu Dhabi, Riyadh and elsewhere. I believe 
that peace could be realized with the active involvement 
of Arab countries that are willing to provide political, 
material and other indispensable support.

I am ready to make a historic compromise, and not 
because Israel occupies a foreign land. The people of 
Israel are not occupiers in the land of Israel. History, 
archaeology and common sense all make clear that we 
have had a singular attachment to this land for over 
3,000 years. I want peace because I want to create a 
better future for my people. But it must be a genuine 
peace, one that is anchored in mutual recognition and 
enduring security arrangements — rock-solid security 
arrangements — on the ground. Israel’s withdrawal 
from Lebanon and Gaza created two militant Islamic 
enclaves on our borders from which tens of thousands 
of rockets have been fired at Israel. Those sobering 
experiences heighten Israel’s security concerns 
regarding potential territorial concessions in the future.

Those security concerns are even greater today. Let 
us just look around. The Middle East is in chaos. States 
are disintegrating, and militant Islamists are filling 
the void. Israel cannot have territories from which it 
withdraws taken over by Islamic militants yet again, 
as happened in Gaza and Lebanon. That would place 
the likes of ISIS within mortar range, a few miles of 
80 per cent of our population. Think about that. The 
distance between the 1967 lines and the suburbs of 
Tel Aviv is similar to the distance between United 
Nations Headquarters and Times Square. Israel is a tiny 
country. That is why in any peace agreement, which 
will obviously necessitate a territorial compromise, I 
will always insist that Israel be able to defend itself, by 
itself, against any threat.

Yet despite everything that has happened, some still 
do not take Israel’s security concerns seriously, but I do 
and I always will. That is because as Prime Minister of 
Israel I am entrusted with the awesome responsibility 
of ensuring the future of the Jewish people and the 
future of the Jewish State. No matter what pressure is 
brought to bear, I will never waver in fulfilling that 
responsibility.

I believe that with a fresh approach on the part 
of our neighbours, we can advance peace despite the 
difficulties we face. In Israel, we have a record of making 
the impossible possible. We have made a desolate land 
flourish, and with very few natural resources we have 
used the fertile minds of our people to turn Israel into 
a global centre of technology and innovation. Peace 
would enable Israel to realize its full potential and to 
bring a promising future not only to our people and not 
only to the Palestinian people, but to many, many others 
in our region. But the old template for peace must be 
updated. It must take into account new realities and 
new roles and responsibilities for our Arab neighbours.

There is a new Middle East. It presents new dangers 
but also new opportunities. Israel is prepared to work 
with Arab partners and the international community to 
confront those dangers and to seize those opportunities. 
Together, we must recognize the global threat of 
militant Islam, the primacy of dismantling Iran’s 
nuclear weapons capability, and the indispensable role 
of Arab States in advancing peace with the Palestinians. 
All that may fly in the face of conventional wisdom, but 
it is the truth. And the truth must always be spoken, 
especially in the United Nations. Isaiah, a great prophet 
of peace, taught us nearly 3,000 years ago in Jerusalem 
to speak truth to power. He said:

“For the sake of Zion, I will not be silent. For the 
sake of Jerusalem, I will not be still until her justice 
shines bright and her salvation glows like a flaming 
torch”.
Let us light a torch of truth and justice to safeguard 
our common future.

